DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 9, it is indefinite because it depends from itself.  It is suggested that claim 9 should depend from claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uvieghara (US 2015/0043265).
As to claim 1, Uvieghara discloses a fuse circuit (see at least figure 4) comprising: a first switch 420 electrically connected to a first point 115; a fuse 315 electrically connected in series with the first switch 420; a first biasing circuit 415 to control the first switch 420 to enable programming of the fuse 315 in response to a fuse programming event (see paragraph [0032] which discloses that enable programming control signal 415 is selected for the programming mode of the fuse 315); a second switch (see the transistor whose drain terminal is connected to the fuse 315) electrically connected in series with the fuse 315 between the fuse 315 and a second point (see paragraph [0029]); and a second biasing circuit to control the second switch to enable programming of the fuse 315 in response to the fuse programming event (see paragraph [0029]).
As to claim 2, Uvieghara discloses the first switch and the second switch each include a field-effect transistor (see figure 4 which disclose MOSFETs).
As to claim 13, Uvieghara discloses the first switch 420 includes a P-type field- effect transistor (see figure 4; paragraph [0032]), and the second switch includes an N-type field-effect transistor (see paragraph [0029]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Uvieghara in view of Zhou (US 2018/0047670).
As to claim 3, Uvieghara fails to disclose a conductive path coupled to a gate of the second switch and the second point, the conductive path including a resistor, the conductive path creating a path to bleed current when the second biasing circuit controls the second switch to operate in a non-programming or non-sensing state.  Zhou discloses a conductive path coupled to a gate of a switch 212 (see figure 2) and a second point (see the ground), the conductive path including a resistor 208, the conductive path creating a path to bleed current when a biasing circuit 210 controls the second switch to operate in a non-programming or non-sensing state.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Zhou to Uvieghara, in order to provide a bias voltage to a gate 212c of the switch 212 based on a voltage received on the fuse pad 202.

As to claim 8, Uvieghara fails to disclose a fuse sensing circuit electrically connected to the fuse, the fuse sensing circuit to detect a state of the fuse in response to a fuse sensing event. Zhou discloses a fuse sensing circuit 214 (see figure 2) electrically connected to a fuse 204, the fuse sensing circuit 214 to detect a state of the fuse in response to a fuse sensing event (see paragraph [0031]). Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Zhou to Uvieghara, in order to detect the operation status of the fuse.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uvieghara.
As to claim 4, Uvieghara discloses a third switch 405 (see figure 4) electrically connected in series with the first switch 420 between the first switch 420 and the fuse 315, the first biasing circuit to control the third switch 405 to enable programming of the fuse 315 in response to the fuse programming event (see paragraph [0032]).  Uvieghara fails to disclose the third switch 405 including a cascode field-effect transistor.  However, those skilled in the art would have appreciated that other types of transistor (including a cascode field-effect transistor as claimed) can be also used as the third switch 405.  In addition, the examiner takes Official Notice that implementing a switch using a cascode field-effect transistor is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Uvieghara as claimed, because cascode transistor has advantages such as improving input-output isolation.
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of  Uvieghara.
As to claim 14, Zhou discloses a packaged module (see figure 6B; paragraph [0018]) comprising: a packaging substrate 650; and a fuse circuit 204 implemented on the packaging substrate (see paragraph [0027]), the fuse circuit including a switch 212, a fuse 204, a biasing circuit 210.  Zhou fails to disclose the fuse circuit including a first switch, a fuse, a first biasing circuit, a second switch, and a second biasing circuit, the first switch electrically connected to a first point, the fuse electrically connected in series with the first switch, the first biasing circuit to control the first switch to enable programming of the fuse based at least in part on a fuse programming event, the second switch electrically connected in series with the fuse between the fuse and a second point, the second biasing circuit to control the second switch to enable programming of the fuse based at least in part on the fuse programming event.  Uvieghara discloses a fuse circuit (see at least figure 4) including a first switch 420, a fuse 315, a first biasing circuit 415, a second switch (see the transistor whose drain terminal is connected to the fuse 315; see also paragraph [0029]), and a second biasing circuit (see paragraph [0029]), the first switch 420 electrically connected to a first point 115, the fuse 315 electrically connected in series with the first switch 420, the first biasing circuit to control the first switch to enable programming of the fuse based at least in part on a fuse programming event (see paragraph [0032] which discloses that enable programming control signal 415 is selected for the programming mode of the fuse 315), the second switch electrically connected in series with the fuse 315 between the fuse 315 and a second point (see paragraph [0029]), the second biasing circuit to control the second switch to enable programming of the fuse based at least in part on the fuse programming event (see paragraph [0029]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Uvieghara to Zhou, in order to prevent latchup in high-density applications (as suggested by Uvieghara).

As to claim 16, the combination of Zhou and Uvieghara discloses the fuse circuit further includes a conductive path coupled to a gate of the second switch 212 (see Zhou, figure 2) and the second point, the conductive path including a resistor 208.
As to claims 17, 20, the combination of Zhou and Uvieghara discloses the first point 202 (see Zhou, figure 2) includes a shared power supply and fuse programming pad (see paragraph 0027]) and the second point includes a ground pad 605 (see paragraph [0042]; figure 6B).
As to claim 18, it is rejected for similar reasons with respect to claim 14 as set forth above.  In addition, Zhou further discloses a radio-frequency device (see at least figure 8) comprising: memory 860; a transceiver 810 in communication with the memory 860, the transceiver 810 to generate a radio-frequency signal; a front end system (700a, 700b) in communication with the transceiver 810, the front end system (700a, 700b) to amplify the radio-frequency signal; a power management system in communication with the transceiver, the power management system to provide power for operation of the radio-frequency device (see paragraph [0054]); a fuse circuit implemented on a least one of the memory, the transceiver, the front end system, or the power management system (see paragraph [0050]).	  
As to claim 19, the combination of Zhou and Uvieghara discloses the fuse circuit further includes a conductive path coupled to a gate of the second switch 212 (see Zhou, figure 2) and the second point.
Allowable Subject Matter
Claims 5-6, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 As to claim 6, the prior art of record fail to disclose a fuse protection diode electrically connected in series with the first switch between the first point and the fuse.
As to claims 10-12, the prior art of record fail to disclose the fuse includes a first fuse and the fuse circuit further includes a third switch and a second fuse, the third switch electrically connected in series with the second fuse, the first biasing to control the third switch to enable programming of the second fuse in response to an additional fuse programming event.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to claim 9, the prior art of record fail to disclose the fuse sensing circuit includes the second biasing circuit, the second biasing circuit to enable a current to flow through the second switch in response to the fuse sensing event.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou (US 7,936,582); Chung (US 2008/0283963); Lin (US 2008/0137251) disclose fuse circuits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/              Primary Examiner, Art Unit 2646